Citation Nr: 1008046	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-27 196	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hand 
disability.

3.  Entitlement to service connection for left foot 
amputation.

4.  Entitlement to service connection for amputation of the 
great and second toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
February 1967.

The Veteran was first denied service connection for residuals 
of a head injury and for a left hand disability in a May 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The 
Veteran did not appeal that decision, which became final.  
38 C.F.R. §§ 20.302, 20.1103 (2009).  In December 2004, the 
Veteran sought to reopen his claims for service connection 
for residuals of a head injury and for a left hand 
disability.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision by the 
RO in Cleveland, Ohio.  In that decision, the Cleveland RO 
denied the Veteran's petition to reopen the previously denied 
claims, finding that no new and material evidence had been 
submitted.  The RO further denied the Veteran's claims for 
service connection for left foot amputation and for 
amputation of the great and second toes of the right foot in 
the February 2006 decision.  In March 2006, jurisdiction over 
the Veteran's claims file was transferred from the Cleveland 
RO back to the Huntington RO.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection for residuals of a head 
injury and for a left hand disability as claims to reopen.

The Veteran testified before a Decision Review Officer at an 
October 2006 hearing and before the undersigned Acting 
Veterans Law Judge at a hearing at the RO in July 2009.  
Transcript of those hearings have been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  By a May 1999 rating decision, the RO denied the 
Veteran's claims of service connection for residuals of a 
head injury and for a left hand disability.  The Veteran did 
not appeal that decision.

2.  Evidence received since the RO's May 1999 denial is 
either cumulative or redundant of evidence previously 
considered, or by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claims and does not raise a reasonable 
possibility of substantiating the claims.

3.  Left foot amputation is not shown to be related to 
military service or an event of service origin.

4.  Amputation of the great and second toes of the right foot 
is not shown to be related to military service or an event of 
service origin.




CONCLUSIONS OF LAW

1.  A May 1994 rating decision by the RO that denied the 
Veteran's claims of service connection for residuals of a 
head injury and for a left hand disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Evidence relating to the Veteran's claims of service 
connection for residuals of a head injury and for a left hand 
disability received since the RO's May 1999 decision is not 
new and material and the claims are not reopened  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

3.  The Veteran's left foot amputation was not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2009).

4.  The Veteran's amputation of the great and second toes of 
the right foot was not the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through February 2005 and August 2005 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2005 and August 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2005 and 
August 2005 letters.

While the notice letters did not refer to criteria for 
assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was notified of these issues via the statement of the 
case issued in August 2006.  These questions are thus not now 
before the Board.  The Board thus finds that "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  In addition, 
following the RO's issuance of the August 2006 statement of 
the case, his claims were re-adjudicated in March 2007 and 
December 2008.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
notice requirements of the VCAA.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C.A. § 5103A(f) 
(West 2002).  That notwithstanding, the Board finds that all 
notification and development action needed to arrive at a 
decision as to the application to reopen has been 
accomplished.  Specifically, with regard to reopening the 
claims, the RO informed the Veteran of the requirements as 
set forth in 38 C.F.R. § 3.156(a) by a notice letter in 
February 2005.  The notice letter provided the regulatory 
language of "new and material" evidence.  The Veteran was 
also told of the evidence and information necessary to 
establishing a claim for entitlement to service connection.  
Specifically regarding VA's duty to notify, the Board finds 
that the February 2005 notice letter to the Veteran apprised 
him of what the evidence must show to establish entitlement 
to the benefit sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  

The February 2005 notice letter also notified the Veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claims for service connection for 
residuals of a head injury and for a left hand disability 
were previously denied.  Further, the February 2005 letter 
provided the Veteran specific notice of the element of 
service connection that was the basis for the prior denial of 
the Veteran's claims for service connection for residuals of 
a head injury and for a left hand disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board thus concludes 
that "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, v. Principi, 
18 Vet. App. 112 (2004).  Consequently, the Board does not 
find that the notice provided under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
Board concludes that there is no indication that any 
additional action is needed to comply with the duty to assist 
relative to the claims on appeal.  The Veteran's service 
treatment records, as well as records of post-service 
treatment from both private and VA treatment providers, have 
been associated with the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  Records from the Veteran's grant of disability 
benefits from the Social Security Administration (SSA) have 
also been received and associated with the claims file.  
Further, in conjunction with the duty to assist, the Veteran 
was provided VA examination in connection with his service 
connection claims in November 2006, the report of which is of 
record.  

Further, here, although the Veteran's claims for service 
connection for residuals of a head injury and for a left hand 
disability were not reopened by the RO and will not be 
reopened by the Board, reasonable efforts to assist the 
Veteran in his claims have been undertaken.  Although a VA 
examination was not provided in connection with these claims, 
the Board notes that the duty to provide an examination does 
not apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail in the analysis section, the Veteran's claims for 
service connection for residuals of a head injury and for a 
left hand disability have not been reopened; thus, an 
examination is not required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petition to Reopen Previously Denied Service Connection 
Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claims.  In particular, the Board notes 
that 38 C.F.R. § 3.156(c) requires the reopening of a 
previously-denied claim if subsequently-obtained service 
department records are "relevant" to the claim.  That is 
not the case here.  To that end, the Board notes that the 
Veteran's newly received service records contain no 
indication of a left hand injury or head injury in service; 
an injury to the Veteran's right hand and thumb is 
documented, but no mention of a left hand injury is made in 
any of the newly received records.  The Board thus concludes 
that service records associated with the Veteran's claims 
file after the May 1999 rating decision are not relevant to 
the claims, rendering 38 C.F.R. § 3.156(c) inapplicable.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1999 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has residuals of a head injury 
and a left hand disability that are related to his active 
military service.  Specifically, he contends that he incurred 
a head injury when he was struck on the head by military 
police while he was in the stockade during service.  He also 
claims that his left hand was cut when he attempted to break 
up a fight while on active duty.  As a result, the Veteran 
contends that service connection is warranted.  

In a May 1999 rating decision, the RO denied the Veteran's 
claims for service connection for residuals of a head injury 
and for a left hand disability.  The May 1999 decision noted 
that the record did not contain any evidence linking the 
Veteran's claimed disabilities to any specific incident 
during active duty or otherwise to his military service.  The 
Veteran did not appeal the decision, and it became final.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).  Thereafter, in December 2004, the Veteran 
sought to reopen his claims of service connection for 
residuals of a head injury and for a left hand disability.

Evidence added to the record since the May 1999 rating 
decision concerning the Veteran's claims for service 
connection for residuals of a head injury and for a left hand 
disability includes records of treatment the Veteran has 
received from both private treatment providers and at the 
Huntington VA Medical Center (VAMC).  The Veteran has also 
testified before the undersigned Acting Veterans Law Judge.  
Records from both private and VAMC treatment providers are 
silent as to any current head injury residuals or left hand 
disability.  In particular, the Board notes that at a VA 
examination in November 2006, the Veteran reported 
specifically having injured his right thumb and forefinger 
while in service; he made no mention, however, of any injury 
to or disability of the left hand at that examination, and no 
such disability was diagnosed on examination.  To the 
contrary, radiological examination revealed no acute bony 
abnormality or degenerative changes of either hand.

At his July 2009 hearing, the Veteran testified before the 
undersigned Acting Veterans Law Judge that he was struck in 
the head by military police while he was serving time in the 
stockade during active duty.  The Veteran testified 
specifically that he was struck during a riot at the 
stockade.  He further contended that at around the same time, 
he was cut on his left hand while in the stockade.  In 
addition, the Veteran stated at a hearing before a Decision 
Review Officer at the RO in October 2006 that he was on duty 
at his quarters when he was attacked by a drunk soldier, who 
cut his left hand.  The Veteran contended that, in that 
incident, both his hands were injured and required medical 
attention.  He contended that he has had problems 
straightening fingers on his left hand and has had cold and 
numbness in the hand since the in-service incident.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claims for service connection for residuals of a 
head injury and for a left hand disability has not been 
received, and the claims may not be reopened.  The evidence 
is new in that it was not previously before agency decision 
makers.  However, none of this evidence is material for 
purposes of reopening the service connection claims.  
Essentially, the new evidence fails to provide new evidence 
that the Veteran incurred any left hand or head injury in 
service that has led to a current disability.  To the 
contrary, the newly received medical evidence is silent as to 
a diagnosis of any current left hand or head disability, at 
any point during the appellate period.  Even assuming the 
credibility of the Veteran's contentions that he was struck 
on the head and cut on the left hand during service, he has 
not provided any medical evidence to suggest that either of 
those incidents has led to a current disability.  See Justus, 
3 Vet. App. at 512-513.

The Board thus concludes that the evidence received since the 
May 1999 RO decision is not material.  As noted in 38 C.F.R. 
§ 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the evidence added 
to the record since the May 1999 denial does not provide any 
medical evidence indicating that the Veteran incurred a 
chronic disability of the head or the left hand during 
service, or indeed that he has any current left hand 
disability or residuals of head injury at all.  Thus, none of 
the evidence raises a reasonable possibility of 
substantiating the Veteran's claims of service connection.

The Board has also considered the assertions and testimony of 
the Veteran and his representative that were made in support 
of his claim, but emphasizes that he is not shown to be other 
than a layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  As such, 
he is not competent to provide probative evidence on a 
medical matter-to include the diagnosis of a specific left 
hand disability or head injury residuals.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if such statements 
are new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, although the Veteran asserts that he has current head 
and left hand disabilities that can be attributed to injuries 
he sustained during service, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See 
Bostain, 11 Vet. App. at 127.  There is, further, no medical 
evidence of record to suggest such a finding.  The Board 
notes that Congress has specifically limited service 
connection to instances where there is current disability 
that has resulted from disease or injury.  See 38 U.S.C.A. § 
1110.  In the absence of a current disability, the Veteran's 
petition to reopen his previously denied claims for service 
connection residuals of a head injury and for a left hand 
disability cannot be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Under the 
circumstances described above, the Board concludes that new 
and material evidence relating to the Veteran's claims for 
service connection for residuals of a head injury and for a 
left hand disability has not been received; hence, the 
requirements to reopen the claims for service connection for 
residuals of a head injury and for a left hand disability 
have not been met, and the appeal must be denied.  (As new 
and material evidence to reopen the finally disallowed claim 
has not been received, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).)

B.  Service Connection Claims

The Veteran contends that his left foot and the great and 
second toes of the right foot were amputated due to injuries 
he sustained during his active service.  Specifically, the 
Veteran contends that he injured his feet during training in 
one or more falls from poles he was learning to climb as a 
lineman.  He contends that the "gaffs," or spikes worn on 
the shoes to assist in pole climbing, impaled his feet when 
he fell from the pole on one or more occasions.  These 
injuries, he alleges, caused problems with his feet that 
contributed to the amputation of his left foot and the great 
and second toes of his right foot.  Thus, he contends that 
service connection is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records and a VA medical examination 
performed in November 2006, as well as records of post-
service treatment the Veteran has received both from private 
treatment providers and at the Huntington VAMC.  Review of 
the Veteran's service treatment records reflects that his 
musculoskeletal system and lower extremities were found to be 
normal bilaterally at the time of his entrance into active 
duty.  There is no indication in the record that the Veteran 
received treatment for his claimed injury-impaling his feet 
on "gaffs" during a fall from a pole he was climbing as 
part of his training as a lineman.  The Veteran was found to 
have no problems with his lower extremities at the time of 
his discharge from active duty in January 1967; no scarring 
was noted on either foot at his separation medical 
examination, and the Veteran did not complain of any problems 
in his January 1967 separation report of medical history.  In 
fact, the examiner indicated on the report that the Veteran 
"denies all other significant medical or surgical history" 
during service.  

Records from the Veteran's post-service private treatment 
reflect that he has received ongoing treatment for diabetic 
foot ulcers in both his right and left feet from at least 
1995.  He was seen in June 1995 for treatment of diabetic 
gangrene in the right foot, and the right great and second 
toe were amputated in 1997.  Records from June 1997 reflect 
"possible post-traumatic findings" in the Veteran's right 
foot, but there is no indication in the record that the 
findings are in any way etiologically linked to the diabetic 
ulcers that led to the amputation of the Veteran's right 
great and second toes.  Similarly, the Veteran underwent 
amputation of his left foot in July 2001 secondary to a 
diabetic infection of the foot for which he had been treated 
for several months prior to the amputation, without 
satisfactory healing.  Since that time, the Veteran has 
continued to receive treatment for what his physicians 
continue to identify as diabetic foot ulcers bilaterally.  

Records of the Veteran's ongoing treatment at the Huntington 
VAMC reflect that he has been seen on multiple occasions for 
diabetic foot ulcers, including in September 2005 and August 
2006.  He was also hospitalized in January 2007 for 
osteomyelitis secondary to a worsening diabetic ulcer in his 
right foot.  Records from that hospitalization document his 
treatment providers' findings of postoperative changes in the 
foot but otherwise make no mention of an in-service injury to 
the foot.

The Veteran was provided with VA medical examination in 
November 2006.  Report of that examination reflects that the 
examiner reviewed the Veteran's claims file and medical 
records and elicited a history from the Veteran in addition 
to conducting a physical examination.  The Veteran reported 
that he had injured his feet on climbing spikes during a fall 
from a pole while training as a lineman during service.  On 
physical examination, the physician examined the area where 
the Veteran claimed to have a residual scar on his right foot 
but was unable to locate any such scar on the Veteran's foot.  
The examiner noted some wrinkling of the Veteran's skin due 
to his sock and shoe but was unable to identify any scarring.  
The examiner opined that the Veteran's left foot amputation 
was not related to his claimed in-service spike injury, 
reasoning that the Charcot deformity the Veteran had incurred 
of the left foot was a disorder requiring "a neurological 
injury" that affects the injured area to the extent that 
"painful sensation and position sense are lost."  The 
examiner reasoned that for any claimed in-service injury to 
have been severe enough to lead to the eventual development 
of a Charcot deformity would have "taken a massive amount of 
injury (all the sensory nerves in the area would have to be 
severely damaged)."  The examiner opined instead that the 
likely cause of the Veteran's Charcot deformities of the left 
and right feet is the Veteran's "poorly controlled, non 
service connected, diabetes mellitus type 2."  The examiner 
noted that the nerve damage leading to Charcot deformity 
"happens with some regularity in poorly controlled 
diabetics."  The examiner further pointed to the lack in the 
Veteran's post-service records of any indication of 
continuous problems with his feet other than the diabetic 
ulcers documented in his medical records.  The examiner found 
this persuasive evidence against any ongoing problems with 
the Veteran's feet since service, noting that any open wound 
on either foot would have been well-documented in his post-
service record, especially given that he was treated for a 
highly contagious MRSA infection of his right foot following 
amputation of his right great and second toes.  The examiner 
concluded that any such lesions "would have been noted 
frequently by his physicians and podiatrists as with his 
poorly controlled diabetes his likelihood of infection would 
be quite high."

The Veteran has also submitted a letter from a treating VAMC 
physician, dated in April 2007.  In that opinion, the 
physician notes the Veteran's report of having injured his 
feet during a fall from a pole while in service, during which 
he claims to have impaled one or both feet on "gaffs."  The 
physician noted that he had been treating the Veteran since 
2004 and acknowledged that he suffered from diabetic ulcers 
on both feet as well as a Charcot deformity of his right 
foot.  The physician opined that the primary cause of the 
Veteran's amputations was "diabetic foot disease with the 
resultant Charcot deformities."  The physician further 
opined, however, that the injury the Veteran claims to have 
sustained in service "played a role in the ultimate 
amputation of his [left] foot."  The examiner reasoned that 
the Veteran had complained to him of a "long standing 
problem with his feet" that he believed was related to the 
injury he claims to have sustained in service.  The physician 
concluded that the Veteran's claimed in-service injury caused 
a "defect in his foot that contributed to the resultant 
final amputation ... as a negative influence."  The physician 
stated that he believed the Veteran's claimed in-service 
injury "was likely a contributing factor but not the 
causative factor.  I do feel that it was more likely than not 
to be a[n] aggr[a]vating factor in his ultimate outcome of 
amputation."  The physician did not offer any rationale or 
explanation for this conclusion in the letter.

The Veteran testified before a Decision Review Officer at an 
October 2006 hearing and before the undersigned Acting 
Veterans Law Judge at a hearing at the RO in July 2009.  At 
his October 2006 hearing, the Veteran testified that he 
injured both his feet in a single fall from a pole during 
service.  At the July 2009 hearing, the Veteran contended 
that he fell from a pole while in training as a lineman while 
in service.  During the fall, he claimed, he injured his left 
foot by impaling it with the "gaff" attached to his right 
foot.  The Veteran further testified that he had had problems 
with the foot since the injury and was assigned "light 
duty" for the remainder of his time on active duty secondary 
to the foot injury.  The Veteran further testified that he 
injured his right foot not in a fall from a pole but when a 
switchboard fell on it.  

The Veteran has also submitted multiple written statements to 
VA.  In a February 2005 statement, the Veteran claimed that 
he injured his left foot in a fall.  In an August 2006 
statement, he contended that he injured both his right and 
left feet in separate falls from poles during training.  He 
claimed that in each fall, he was injured in one foot when 
the climbing spike from the other foot struck his foot.  The 
Veteran has also submitted pictures of a foot with many open 
wounds, in which he contends the wound from one of his 
claimed in-service injuries is visible.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board notes in particular that the 
Veteran's claimed in-service injury or injuries, on which the 
Veteran blames his current disabilities, was not noted in his 
service treatment records.  The Veteran did not receive any 
documented treatment at the time for his claimed foot injury 
or injuries, and subsequent service treatment records and 
examinations reflect no residuals of any left or right foot 
injury.  In fact, the Veteran was not seen for any complaints 
of pain or other problems with his feet at any time during 
service.  Further, subsequently prepared reports of medical 
examination and history were negative as to any problems with 
the Veteran's feet or lower extremities; the Veteran 
specifically responded "No" when asked if he had problems 
with his feet on his January 1967 separation report of 
medical history, and no abnormalities of the Veteran's feet 
were observed at his separation medical examination following 
the claimed injuries.  That any in-service injury resolved 
without residuals is supported by the fact that the Veteran 
did not seek treatment for any problems with his feet until 
nearly 30 years after his separation from service, upon 
developing diabetic ulcers on his feet in approximately 1995.  
The Board recognizes that the Veteran has undergone 
amputation of both his left foot and the great and second 
toes of his right foot.  The Board concludes, however, that 
the greater weight of the evidence is against the claims for 
service connection for left foot amputation and for 
amputation of the great and second toes of the right foot.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set 
forth below, the Board is thus satisfied that the November 
2006 VA examiner's opinion is adequate for deciding this 
appeal and is more persuasive than the opinion offered by the 
VA physician who submitted a statement in April 2007.  

Because the determination of etiology of a disorder such as 
an amputation is a medical question requiring expertise, the 
Board relies upon the November 2006 VA examiner's opinion in 
making its determination.  The examination report reflects 
that the examiner solicited a history from the Veteran in 
addition to comprehensively examining the Veteran's claims 
file and understood the medical questions asked by the 
originating agency.  As discussed above, the Board notes that 
the November 2006 VA medical examination specifically 
addressed causation, clearly indicating that it was not 
likely that the Veteran's amputations were related to his 
time on active duty, to include any claimed in-service injury 
to the feet.  Additionally, the November 2006 VA examiner 
offered a rationale for his opinion that the Veteran's 
amputations are less likely than not related to his service, 
relying on the examination and his medical expertise in 
concluding that any connection between the Veteran's service, 
including his claimed in-service foot injuries, and his 
amputations was doubtful.  Specifically, the examiner noted 
the absence of any indication of ongoing problems with the 
Veteran's feet at any time prior to his 1995 diagnosis of 
diabetic foot ulcers.  The examiner closely considered the 
Veteran's documented medical history-which did not include 
any mention of problems or open wounds in the Veteran's feet 
either prior to or during his treatment for diabetic foot 
problems, including his amputations-and concluded that the 
Veteran's amputations were therefore not linked to his time 
in service.  Similarly, the examiner concluded that the 
Veteran's poorly controlled diabetes mellitus was the most 
likely cause of the Charcot deformities that led to his 
amputations, noting that the disorder was a regular 
occurrence among individuals who, like the Veteran, have a 
long history of diabetes mellitus under poor control.  Thus, 
in this case, when weighing the evidence of record, the Board 
finds the medical opinion of the VA examiner more probative 
on the question of the etiology of the Veteran's left foot 
amputation and amputation of the great and second toes of the 
right foot.  In so finding, the Board reiterates that the VA 
examiner's well-reasoned opinion was based on a review of the 
claims file, the Veteran's reported history, and a clinical 
evaluation, including evaluation of the Veteran's physical 
condition and medical history in the context of current 
medical knowledge governing amputations and diabetic foot 
injuries.  

Furthermore, the Board finds persuasive the absence of 
probative medical evidence to support a finding of a nexus 
between the Veteran's amputations and his time on active 
duty.  In so finding, the Board notes that the April 2007 VA 
physician's opinion appears to have been based on the 
physician's three-year treatment history with the Veteran and 
the Veteran's reported history alone.  He offers no 
explanation for his findings that the Veteran's claimed in-
service injury is etiologically related to his left foot 
amputation, stating instead only that the claimed in-service 
injury caused a "defect in his foot that contributed to the 
resultant final amputation."  Given the lack of any 
rationale for the opinion, and in light of the reasoned 
negative opinion offered by the VA examiner in November 2006, 
which relied on both a physical examination and consideration 
of the Veteran's medical history as well as the examiner's 
medical knowledge and expertise, the Board finds the April 
2007 VA physician's statement to be of little probative 
value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (a medical opinion is not entitled to any 
weight if it contains only data and conclusions).  The 
November 2006 VA examiner, by contrast, provided a report 
that set out the Veteran's history, and his findings, in 
detail, and contained fully articulated reasons for his 
conclusions.  For these reasons, the Board concludes that the 
November 2006 VA examiner's opinion is of greater weight.  

The strongest evidence in favor of the Veteran's claim is the 
finding from his VAMC physician indicating that the Veteran's 
claimed in-service injury was a "negative influence" that 
contributed to the ultimate amputation of his left foot but 
failing to explain how or why he reached this conclusion.  
This evidence is outweighed by the medical evidence from the 
November 2006 VA examiner's reasoned opinion, based on both 
the Veteran's reported history and his medical records, that 
the Veteran's amputations were not likely related to any in-
service injury.  Thus, in arriving at a decision as to 
whether the Veteran's amputations are linked to his time on 
active duty, the Board finds persuasive the medical opinion 
provided by the VA examiner in November 2006.  

The Board has considered the Veteran's contention that his 
current disabilities resulted from his time in service.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to render such an opinion.  The Board notes 
that although the Veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disabilities.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between his amputations 
and service.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
although the Veteran is competent to testify that he fell and 
injured his feet during service, he has provided inconsistent 
reports as to how his claimed foot injuries occurred.  The 
Board thus finds the information he provided on his reports 
of medical history and examination, conducted at his 
separation from active duty, to be more accurate because they 
were both contemporaneous with his claimed injuries and 
contrary to his interest relative to his claim for monetary 
benefits, and therefore can be said to likely be more 
reliable.  Further, the Board notes that the November 2006 VA 
examiner took the Veteran's claimed history into account and 
nevertheless concluded that his current disabilities were not 
likely due to in-service events.  

Specifically regarding the Veteran's reported in-service 
injuries, the Board notes that the Veteran's statements 
concerning these alleged injuries have been inconsistent.  To 
that end, the Board notes that at his July 2009 hearing 
before the undersigned Acting Veterans Law Judge, the Veteran 
testified that he injured his left foot in a fall from a pole 
in which he impaled the foot on a climbing spike, and that 
his right foot was injured when he dropped a heavy object on 
it during service.  However, he gave different stories to the 
Decision Review Officer before whom he testified in an 
October 2006 hearing, as well as in multiple written 
statements to VA.  In a February 2005 statement, the Veteran 
claimed that he injured his left foot in a fall.  In an 
August 2006 statement, he contended that he injured both his 
right and left feet in separate falls from poles during 
training.  He claimed that in each fall, he was injured in 
one foot when the climbing spike from the other foot struck 
his foot.  However, in his October 2006 hearing, the Veteran 
testified that he injured both feet in the same fall.  He has 
been inconsistent in his story regarding the manner in which 
he injured his feet, and the inconsistencies are not the 
minor sort of inconsistencies that might be expected from one 
who has been asked to repeat the same story over and over, 
and yet is making an effort to be candid.  These 
inconsistencies diminish the reliability of the Veteran's 
current recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible 
to the extent that he reports the occurrence of in-service 
injures that caused lasting damage to his feet and 
contributed to his later amputations.  Caluza v. Brown, 7 
Vet. App. 498, 510-11 (1995) (holding that credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, as well as the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  Consequently, the 
Board finds the more credible statements to be those made 
contrary to the interests of his claims for compensation and 
thus that the preponderance of the evidence is against these 
claims.

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's left foot amputation or 
amputation of the great and second toes of the right foot to 
service.  Therefore, the Board concludes that the Veteran's 
current disabilities are not the result of disease or injury 
incurred in or aggravated by service.  The claim for service 
connection for left foot amputation and for amputation of the 
great and second toes of the right foot must thus be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a head injury is denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a left hand disability is denied.

Entitlement to service connection for left foot amputation is 
denied.

Entitlement to service connection for amputation of the great 
and second toes of the right foot is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


